Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Applicant’s submission of a substitute specification in both marked-up and clean formats in compliance with 37 C.F.R. 1.52, 1.121(b)(3), and 1.125, filed 16 November 2020 is acknowledged. Applicant’s amendments of the title, abstract, and claims filed 16 November 2020 have been entered. Applicant’s remarks filed 16 November 2020 are acknowledged.
Claims 9, 16 and 17 are cancelled. Claims 18 and 19 have been added. New claim 19 belongs to the non-elected invention of Group II. Claims 1-8, 10-15, 18 and 19 are pending. Claims 3-6, 8, 10-12, 15 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claims 1, 2, 7, 13, 14 and 18 are under examination to the extent they read on the elected species: A-a) wherein the growth factor is EGF set forth as the amino acid sequence of SEQ ID NO: 2 (FIG. 1B); and B-a) wherein the fusion protein comprising an Fc set forth as the amino acid sequence of SEQ ID NO: 7 (FIG. 1F).

Election/Restriction
In the remarks received on 16 November 2020, Applicant reiterates the arguments that the requirement for restriction election is improper. Applicant argues that the claims of the inventions of Groups I-II share a special technique feature, i.e., the 
Applicant’s arguments have been fully considered but have not been found to be persuasive.
According to PCT Rule 13.2, unity of invention exists only when the shared same or corresponding technical feature is a contribution over the prior art. As set forth in the previous Office action (mailed 08/17/2020), the fusion protein of claim 1, Group I, is taught and suggested by the prior art; thus, the technical feature of Group I lacks novelty or inventive step and does not make a contribution over the prior art. Since the 1st claimed invention has no special technical feature, it cannot share a special technical feature with the other claimed inventions.
The requirement is still deemed proper and is therefore made FINAL. 

Priority
Applicant has provided a certified English translation of the foreign application (EAPO 201600575, filed 07/14/2016). Therefore, the instant application has fulfilled the requirements to benefit the foreign priority under 35 U.S.C. 119(a)-(d).

Drawings
Applicant indicated that the drawings are withdrawn. However, there is no amendment to the drawings (i.e., withdraw of the drawings) in the response received on 16 November 2020.

Sequence Rules Compliance


Specification
The objections to the title, abstract, and specification are withdrawn in response to Applicant’s amendments of the title, abstract and specification.

Claim Objections/Rejections Withdrawn
The objection to claim 1 for using acronyms without first defining what they represent in the independent claims (e.g., “MATN1”, “EGF” “TGF”, “FGF” and “IGF”) is withdrawn in response to Applicant’s amendment of the claim; the objection to claims 1 and 2 for reciting, e.g., “FIG. 1A”, etc., is withdrawn in response to Applicant’s amendment of the claims; and the objection to claim 16 under 37 CFR 1.75(c), as being of improper dependent form, is withdrawn in view that claim 16 is cancelled.  
The rejections of claims 1, 2 and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are withdrawn in response to Applicant’s amendment of the claims.  

Claim Objections/Rejections Maintained
Claim Objections

Claim 1.	A fusion protein comprising a ligand to matrilin 1 (MATN1) set forth as the amino acid sequence of SEQ ID NO: 1, and a growth factor selected from the group consisting of Epidermal Growth Factor (EGF), Transforming Growth Factor (TGF), Fibroblast Growth Factor (FGF), and Insulin-like Growth Factor (IGF) set forth as the amino acid sequence of SEQ ID NO: 2, 3, 4 or 5, respectively, wherein the ligand to MATN1 and the growth factor are connected via a flexible linker set forth as the amino acid sequence of SEQ ID NO: 6.

Claim 2.	The fusion protein of claim 1, which is further connected via a flexible linker set forth as the amino acid sequence of SEQ ID NO: 6 to at least one of (i) the Fc-fragment of an antibody set forth as the amino acid sequence of SEQ ID NO: 7 or a polypeptide binding with FcRn set forth as the amino acid sequence of SEQ ID NO: 8; and (ii) transferrin set forth as the amino acid sequence of SEQ ID NO: 9 or its fragment set forth as the amino acid sequence of SEQ ID NO: 10, wherein the connection between (i) and (ii) is also via the flexible linker.

Claim 14.	A preparation for the regeneration of cartilage, containing, as an active agent, at least one fusion protein of claim 2 in an effective amount, a physiologically acceptable carrier, and a buffer solution, wherein the preparation is enclosed in an enteric coating for oral administration.

 Claim 18.	A preparation for the regeneration of cartilage, containing:
 as an active agent, at least one fusion protein of claim 1 in an effective amount, wherein the at least one fusion protein of claim 1 is further connected via a flexible linker set forth as the amino acid sequence of SEQ ID NO: 6 to at least one of (i) the Fc-fragment of an antibody set forth as the amino acid sequence of SEQ ID NO: 7 or a polypeptide binding with FcRn set forth as the amino acid sequence of SEQ ID NO: 8, and (ii) transferrin set forth as the amino acid sequence of SEQ ID NO: 9 or its fragment set forth as the amino acid sequence of SEQ ID NO: 10, and wherein the connection between (i) and (ii) is also via the flexible linker;
a physiologically acceptable carrier; and
a buffer solution,
wherein the preparation is for parenteral administration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 7 remain rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2008/0138323 A1, Pub, date: Jun. 12, 2008), in view of Pi et al. (CN 101891803 A, Pub. Date: Nov. 24, 2010), and further in view of Pfizenmaier et al. (US 2007/0286843 A1, Pub. Date; Dec. 13, 2007). The basis of this rejection is as set forth at pages 9-11 of the previous Office action (mailed 08/17/2020).
Applicant argues that the fusion protein taught by Lee contains a heparin-binding peptide, which binds to the heparin present on cell surfaces of multiple cell types, including chondrocytes, and thus would not result in action specific for cartilage; in contrast, the fusion protein of the present claims contains a ligand to matrilin 1, a cartilage matrix protein, which leads to the binding to the extracellular matrix of cartilage. Applicant argues that Lee teaches a linkage peptide up to 10 amino acids in length, whereas the flexible linker of SEQ ID NO: 6 of the present claims has 12 amino acids. Applicant argues that Lee teaches the use of the fusion protein involves incubating with chondrocytes, whereas the presently claimed fusion protein is for introducing into a body, and is specific and tropic to cartilage. Applicant further argues that Pi teaches the use of a peptide that has specificity for cartilage tissue and affinity for chondrocytes in the preparation of a polyethyleneimine (PEI) nanocarrier targeted to articular cartilage for gene therapy, Pi, however, does not provide data showing the therapeutic effects in the treatment of cartilage, and all that provided was the binding of the peptide-PEI conjugate to chondrocytes. Applicant argues that unlike Pi, the present 
Applicant’s arguments have been fully considered but have not been found to be persuasive. 
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Lee teaches an IGF-1 fused to a peptide, e.g., a heparin-binding (HB) peptide, wherein the HB peptide moiety binds cartilage tissue and targets the IGF-1 to chondrocytes to stimulate local chondrocyte biosynthesis, thereby treating damaged cartilage tissue in a patient (see Example 2). Lee teaches the amino acid sequence of the IGF-1 (SEQ ID NO: 1) [0007], which is identical to the IGF set forth in SEQ ID NO: 5 (FIG. 1J) of the instant application. Lee, however, does not teach making an IGF-1 fusion protein with a peptide set forth as the amino acid sequence of SEQ ID NO: 1 (FIG. 1A) and connecting the moieties by using a flexible linker set forth as the amino acid sequence of SEQ ID NO: 6 (FIG. 1E). Pi and Pfizenmaier remedy these deficiencies. Pi teaches a peptide that has affinity to cartilaginous cells and tissue and is useful for targeting therapeutic agents to cartilage and treating articular cartilage diseases, e.g., osteoarthritis (see abstract). Pi teaches that the peptide has better targeted effects and clinical value compared to other modes of targeting (ibid.). Pi 3 [0042-0045], which is identical to the amino acid sequence of SEQ ID NO: 6 (FIG. 1E) of the instant application. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make an IGF-1 fusion protein with the cartilaginous affinity peptide taught by Pi via the flexible linker taught by Pfizenmaier. One of ordinary skill in the art would have been motivated to do so, because Lee teaches making an IGF-1 fusion protein with a HB peptide that can bind to cartilage cells and tissue, thereby stimulating chondrocyte biosynthesis and treating damaged cartilage tissue in a patient, Pi further teaches a peptide that has better cartilaginous targeted effects and clinical value compared to other modes of targeting, and Pfizenmaier furthermore teaches flexible linkers, e.g., (GGGS)3, suitable for joining polypeptides and stabilizing the structure. Therefore, the combined teachings provide a reasonable expectation of success in making a therapeutically effective agent for treating damaged cartilage tissue in a patient.
With respect to Applicant’s arguments that one skilled in the art would not be motivated to replace Lee’s HB peptide having affinity to multiple cell types with a peptide that targets only to cartilage tissue, however, Lee specifically suggests to avoid targeting the growth factor to multiple cell types. For example, Lee teaches incubating the fusion protein with chondrocytes ex vivo (in the absence of other cell types) for a period of time and under conditions sufficient to permit the fusion protein to bind to the Because cartilage is a proteoglycan-rich environment and IGF-1 is a known stimulus for chondrocyte biosynthesis, we then studied the effectiveness of HB-IGF-1 in cartilage. HB-IGF-1 was selectively retained by cartilage explants and led to sustained chondrocyte proteoglycan biosynthesis compared to IGF-1. These data show that the strategy of engineering a "long-distance" growth factor like IGF-1 for local delivery may be useful for tissue repair and minimizing systemic effects.” [0027] It would have been obvious to a skilled artisan that Lee is intended to deliver IGF-1 only to cartilage tissue and chondrocytes, rather than to other tissues and cell types, such that systemic effects can be minimized. The skilled artisan would readily recognize that since the cartilage affinity peptide taught by Pi can provide specific targeting to cartilage tissue and chondrocytes only, the fusion proteins can then be introduced directly into a subject for targeted delivery to cartilage tissue (no need of ex vivo treatment of chondrocytes). This is particularly evident in view of Pi’s teaching that the cartilage affinity polypeptide “has better targeted effects and clinical value compared to other modes of targeting”. With respect to Applicant’s arguments that Lee’s linker is shorter (up to 10 amino acids) than SEQ ID NO: 6 (12 amino acids) of the instant application, however, the 2-amino acids length difference would not lead to teaching away from using Pfizenmaier’s flexible linker, e.g., (GGGS)3, because Pfizenmaier teaches that the flexible linker is suitable not only for joining polypeptides but also for stabilizing the structure.
For reasons set forth above, the obviousness rejection is maintained.

Claims 1 and 7 remain rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2008/0138323 A1), in view of Pi et al. (CN 101891803 A) and Pfizenmaier et al. (US 2007/0286843 A1), and further in view of Bujia et al. (Acta Otolaryngol., 1994, Vol. 114(5):539-543). The basis of this rejection is as set forth at pages 11-12 of the previous Office action.
Applicant argues that while Bujia shows the stimulatory effect of EGF on isolated chondrocytes, it does not render obvious to substitute IGF-1 in Lee with EGF, because the only growth factors disclosed in Lee are IGF-1 and PDGF, and further, Bujia does not mention making fusion proteins of the growth factors. Applicant argues that Bujia fails to remedy the deficiencies in Lee, Pi, and Pfizenmaier, and the combined teachings would not lead a reasonable expectation of success in making a therapeutically effective agent for treating damaged cartilage tissue in a patient. Applicant also argues that it is not obvious to combine the four references that were published spanning a period of 16 years.
Applicant’s arguments have been fully considered but have not been found to be persuasive. 
Applicant’s arguments with regard to the teachings of Lee, Pi, and Pfizenmaier have been addressed above. The Bujia reference is cited for providing teachings of making an EGF fusion protein (the elected species) with the cartilaginous targeting peptide. Applicant acknowledges that Bujia shows the stimulatory effect of EGF on isolated human chondrocytes, which would make it obvious to one of ordinary skill in the art to prepare an EGF fusion protein with the peptide taught by Pi to target the EGF to 
Therefore, the present claims are obvious in view of the prior art.

Claims 2, 13, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2008/0138323 A1), Pi et al. (CN 101891803 A), and Pfizenmaier et al. (US 2007/0286843 A1), and further in view of Her et al. (WO 2013/082563 A1, Int’l. Pub. Date: Jun. 6, 2013). 
Alternatively, claims 2, 13, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2008/0138323 A1), Pi et al. (CN 101891803 A), Pfizenmaier et al. (US 2007/0286843 A1), and Bujia et al., and further in view of Her et al. (WO 2013/082563 A1, Int’l. Pub. Date: Jun. 6, 2013).

Applicant’s arguments have been fully considered but have not been found to be persuasive.
The teachings of Lee, Pi, Pfizenmaier, and Bujia have been set forth above. These references, however, do not teach wherein the fusion protein further comprises an Fc fragment set forth as the amino acid sequence of SEQ ID NO: 7 (FIG. 1F) (claims 2, 13, 14 and 18). Her cures the deficiency. As acknowledged by Applicant, Her teaches a half-life prolonging domain comprises an immunoglobulin Fc region. Her teaches making fusion proteins by joining a therapeutic polypeptide to an Fc fragment to increase in vivo half-life of the polypeptide [0010].  Her teaches the amino acid sequence of the Fc fragment, e.g., SEQ ID NO: 7, which is identical to the amino acid sequence of SEQ ID NO: 7 (FIG. 1F) of the instant application. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make an Fc fusion protein of the polypeptide comprising IGF-1 or EGF by using a flexible linker. One of ordinary skill in the art would have been motivated to do so, because Her teaches that making such Fc fusion proteins can increase in vivo half-life of the therapeutic polypeptides. Therefore, the combined teachings provide a reasonable expectation of success in making a therapeutically effective agent that has prolonged in vivo half-life.
In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
For reasons set forth above, the obviousness rejections are maintained.

Conclusion
NO CLAIM IS ALLOWED.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 1, 2021